  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 1 of 6 PageID: 1




Mark D. Mailman, I.D. No. MDM 1122
Geoffrey H. Baskerville, I.D. No. GB 2716
FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103 (215) 735-8600



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                              )
 LANCE WILLIAMS                               )
                                              )
       Plaintiff,                             )
                                              )                CIVIL ACTION NO:
 v.                                           )
                                              )                   COMPLAINT
 DATALINE VERIFICATION CO                     )
 LLC                                          )            JURY TRIAL DEMANDED
                                              )
       Defendant.                             )
                                              )
                                              )



                                PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer against the

Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq.,

as amended.

       2.      Under the FCRA, “consumer reports” subject to the statute’s protections include

not simply those used in establishing the consumer’s eligibility for credit, but also those used for

“employment purposes.” 15 U.S.C. § 1681a(d)(1)(B).
  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 2 of 6 PageID: 2




          3.   Defendant Dataline Verification Co LLC is a consumer reporting agency which

provides background and employment screening services, and decision-making intelligence to

prospective employers.

          4.   The FCRA was enacted “to ensure that consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the

consumer, with regard to the confidentiality, accuracy, relevancy” of the consumer information

they disseminate. 15 U.S.C. § 1681(b).

                                JURISDICTION AND VENUE

          5.   Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

          6.   Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).


                                           PARTIES

          7.   Plaintiff Lance Williams is an adult individual who resides in the State of New

Jersey.

          8.   Defendant Dataline Verification Co LLC is a consumer reporting agency which

provides background and employment screening services, risk-management services and products,

information management products and services, and decisions-making intelligence. Dataline

Verification Co LLC regularly conducts business in the District of New Jersey and has a principal

place of business located at 34 Preston Rd Parsippany, NJ, 07054-4317

                                 FACTUAL ALLEGATIONS

          9.   Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s background to third parties (hereafter the

“inaccurate information”).



                                                2
  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 3 of 6 PageID: 3




       10.     The inaccurate information includes a false criminal history labeling the Plaintiff

as being convicted of a felony, and personal identifying information.

       11.     Specifically, the inaccurate information includes, but is not limited to, a felony

conviction for robbery, which does not belong to Plaintiff, but instead belongs to another

individual with the same or similar name as Plaintiff’s.

       12.     The inaccurate information negatively reflects upon the Plaintiff and misidentifies

Plaintiff as a person with a felony conviction. It appears that Defendant, as a result of its

unreasonable procedures, produced a consumer report that identified Plaintiff as having a felony

conviction for robbery mixed criminal history with that of another person.

       13.     Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate background information and consumer reports that it has disseminated to

various persons and prospective employers, both known and unknown.

       14.     Plaintiff has been denied in employment opportunities, including but not limited to,

employment opportunities with Montclair College in April 2021. Plaintiff has been informed that

the basis for these denials was the inaccurate information that appears on Plaintiff’s consumer

report with Defendant and that the inaccurate information was a substantial factor for those denials.

       15.     Defendant failed to follow reasonable procedures to assure the maximum possible

accuracy of the information it reported about Plaintiff. Had Defendant followed such procedures

it would not have falsely reported a felony on Plaintiff’s consumer report.

       16.     As of result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost employment opportunities, harm to reputation, and emotional distress, including

humiliation and embarrassment.




                                                 3
  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 4 of 6 PageID: 4




        17.      At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

        18.      At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.

                             COUNT ONE – VIOLATIONS OF THE FCRA

        19.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        20.      At all times pertinent hereto, Defendant was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

        21.      At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined

by 15 U.S.C. § 1681a(c).

        22.      At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

        23.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency pursuant to 15 U.S.C. § 1681e(b).

        24.      The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff outlined

more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorney’s fees and the costs of litigation, as well as

such further relief, as may be permitted by law.




                                                   4
  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 5 of 6 PageID: 5




                                    JURY TRIAL DEMAND

       25.     Plaintiff demands trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants, based on the following requested relief:

               (a)     Statutory damages;

               (b)     Actual damages;

               (c)     Punitive damages;

               (d)     Costs and reasonable attorney’s fees; and

               (e)     Such other and further relief as may be necessary, just and proper.

                                       DESIGNATION OF TRIAL COUNSEL

       Plaintiff hereby designates Geoffrey H. Baskerville as trial counsel in the above-captioned

matter. Plaintiff reserves the right to amend this designation as necessary.




                                                  5
  Case 2:21-cv-12768-ES-AME Document 1 Filed 06/21/21 Page 6 of 6 PageID: 6




                                        ARBITRATION CERTIFICATION

       I, Mark D. Mailman, counsel of record do hereby certify pursuant to Local Civil Rule

201.1(d) that relief other than monetary damages is sought and that the damages sought are in

excess of $150,000. I further certify that, to my knowledge, the within case is not the subject of

any action, arbitration or administrative hearing now pending in any court.


                                             Respectfully submitted,



                                             FRANCIS MAILMAN SOUMILAS, P.C.


                                     BY:     __/s/ Mark D. Mailman___________________
                                             MARK D. MAILMAN, ESQUIRE
                                             GEOFFREY H. BASKERVILLE, ESQUIRE
                                             1600 Market Street, Suite 2510
                                             Philadelphia, PA 19103
                                             (215) 735-8600
                                             Attorneys for Plaintiff

Dated: June 16, 2021




                                                6
